Exhibit 10.2

EXECUTION VERSION

$1,650,000,000

DYNEGY HOLDINGS INC.

7.75% Senior Unsecured Notes due 2019

7.50% Senior Unsecured Notes due 2015

PURCHASE AGREEMENT

May 17, 2007

J.P. Morgan Securities Inc.,

    c/o J.P. Morgan Securities Inc.,

        270 Park Avenue, 5th Floor

            New York, N.Y. 10017

Dear Sirs:

1. Introductory. Dynegy Holdings Inc., a Delaware corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
to the several initial purchasers named in Schedule A hereto (the “Purchasers”)
(a) US $1,100,000,000 7.75% Senior Unsecured Notes due 2019 (the “2019 Notes”)
and (b) U.S. $550,000,000 7.50% Senior Unsecured Notes due 2015 (the “2015
Notes”, together with the 2019 Notes the “Offered Securities”) to be issued
under a third supplemental indenture to be dated as of May 24, 2007 to the
indenture dated September 26, 1996, as amended and restated as of March 23,
1998, amended and restated as of March 14, 2001 and supplemented by a first
supplemental indenture dated as of July 25, 2003 and a second supplemental
indenture dated as of April 12, 2006 (collectively, the “Indenture”), between
the Company and Wilmington Trust Company (as successor to JPMorgan Chase Bank,
N.A.), as Trustee, on a private placement basis pursuant to an exemption under
Section 4(2) of the United States Securities Act of 1933 (the “Securities Act”),
and hereby agrees with the several Purchasers as follows.

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement of even date herewith among the Company and the
Purchasers (the “Registration Rights Agreement”), pursuant to which the Company
has agreed to file a registration statement with the Securities and Exchange
Commission (the “Commission”) to exchange the Offered Securities for a new class
of securities issued under the Indenture and registered under the Securities Act
subject to the terms and conditions therein specified.

As used herein, the term “Operative Documents” refers to this Agreement, the
Registration Rights Agreement, the Indenture and the Offered Securities.

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Purchasers that:

(a) A preliminary offering memorandum dated as of May 16, 2007 (the “Preliminary
Offering Memorandum”) relating to the Offered Securities to be offered by the
Purchasers and a final offering memorandum (the “Final Offering Memorandum”)
disclosing the offering price and other final terms of the Offered Securities
dated as of the date of this Agreement (even if finalized and issued subsequent
to the date of this Agreement) have been or will be prepared by the Company.
“General Disclosure Package” means the Preliminary Offering Memorandum, together
with any Issuer Free Writing Communication (as hereinafter defined) existing at
the Time of Sale (as



--------------------------------------------------------------------------------

hereinafter defined) as evidenced by its being specified in Schedule B to this
Agreement (including the term sheet listing the final terms of the Offered
Securities and their offering, included in Schedule B to this Agreement, which
is referred to as the “Terms Communication”). Any reference herein to the
Preliminary Offering Memorandum, the Final Offering Memorandum or the General
Disclosure Package shall be deemed to refer to and include any Exchange Act
Report incorporated by reference therein (as defined). “Time of Sale” means when
sales of Securities were first made. As of the date of this Agreement and as of
the Closing Date, the Final Offering Memorandum does not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. At the Time of Sale and as of the Closing
Date neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material (as hereinafter defined), when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding two sentences do not apply to statements in
or omissions from the Preliminary or Final Offering Memorandum, the General
Disclosure Package or any Supplemental Marketing Material based upon written
information furnished to the Company by any Purchaser through J.P. Morgan
Securities Inc. (“JPMorgan”) specifically for use therein, it being understood
and agreed that the only such information is that described as such in
Section 8(b) hereof. On the date of this Agreement, the Company’s annual report
on Form 10-K most recently filed with the Commission and all subsequent reports
(collectively, the “Exchange Act Reports”) which have been or subsequently are
deemed to be incorporated by reference in the Preliminary Offering Memorandum,
the General Disclosure Package or the Final Offering Memorandum do not include
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. Such documents, when they were filed
with the Commission, conformed in all material respects to the requirements of
the Exchange Act and the rules and regulations of the Commission thereunder.

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Memorandum or the Final Offering Memorandum.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records. “Supplemental Marketing Material”
means any Issuer Free Writing Communication other than any Issuer Free Writing
Communication specified in Schedule B to this Agreement.

(b) No order or decree preventing the use of the General Disclosure Package, the
Final Offering Memorandum or any order asserting that the transactions
contemplated by this Agreement are subject to the registration requirements of
the Securities Act, has been issued and no proceeding for that purpose has
commenced or is pending or, to the knowledge of the Company, is contemplated.

(c) Each of the Company and its subsidiaries has been duly incorporated or
formed and is an existing corporation, limited liability company, limited
partnership or general partnership in good standing under the laws of its state
of organization, with power and authority (corporate and other) to own its
properties and conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum; and each of the Company and its
subsidiaries is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except to the extent
the failure to so qualify or be in good standing could not reasonably be
expected to have a material adverse effect on the condition (financial or
other), business, properties, results of operations or, to

 

2



--------------------------------------------------------------------------------

the knowledge of the Company, prospects of the Company and its subsidiaries,
taken as a whole (a “Material Adverse Effect”). The Company has all requisite
corporate power and authority to enter into the Operative Documents and has full
power and authority to authorize, issue and sell the Offered Securities as
contemplated by this Agreement.

(d) Neither the Company nor any of its subsidiaries is (i) in default in the
performance of any obligation, agreement, covenant or condition contained in any
indenture, loan agreement, mortgage, lease or other agreement or instrument to
which the Company or its subsidiaries is a party or by which the Company or any
of its subsidiaries or their respective property is bound, or (ii) in violation
of its respective charter or by-laws, operating agreement or other
organizational document that governs the existence or administration of such
entity, in the case of clause (i), except as could not reasonably be expected to
have a Material Adverse Effect.

(e)(i) As of the date hereof, subject to changes in the ordinary course of
business or as contemplated by the General Disclosure Package and the Final
Offering Memorandum, the Company has the capitalization set forth in the General
Disclosure Package and the Final Offering Memorandum, under the heading
“Capitalization”; (ii) all of the issued shares of capital stock of the Company
and its subsidiaries have been duly and validly authorized and issued and are
fully paid and non-assessable; and (iii) the capital stock of each subsidiary
owned by the Company, directly or through subsidiaries, is owned free from
liens, encumbrances and material defects, other than those arising under (i) the
Fifth Amended and Restated Credit Agreement, dated as of April 2, 2007, by and
among the Company, as borrower, the guarantors party thereto and the lenders and
other parties party thereto, and the related Second Amended and Restated
Security Agreement, dated April 2, 2007, by and among the Company, as borrower,
the initial grantors party thereto, Wilmington Trust Company, as corporate
trustee, and John M. Beeson, Jr., as individual trustee (the “Credit
Agreement”); (ii) the Trust Indenture, dated as of January 1, 1993, and the
First Supplemental Indenture and Second Supplemental Indenture thereto, dated as
of January 1, 1993 and October 23, 2001, respectively, each by and among
Sithe/Independence Funding Corporation, Sithe/Independence Power Partners, L.P.
and the other parties thereto, and the related Global Notes, each dated
January 27, 1993 (the “Sithe Debt Documents”); and (iii) the LS Debt Facilities
(as defined in the Preliminary Offering Memorandum).

(f) The 2015 Notes and the 2019 Notes have been duly and validly authorized by
the Company and, when duly executed by the Company in accordance with the terms
of the Indenture, assuming due authentication of the Offered Securities by the
Trustee, upon delivery to the Purchasers against payment therefor in accordance
with the terms hereof, will be validly issued and delivered, and will constitute
valid and binding obligations of the Company entitled to the benefits of the
Indenture, enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefore may be brought (regardless of whether such enforcement is considered
in a proceeding in equity or at law). On the date of this Agreement the 2015
Notes and the 2019 Notes conform to the description thereof contained in the
General Disclosure Package and the Final Offering Memorandum and on the Closing
Date the 2015 Notes and the 2019 Notes will conform to the description thereof
contained in the Final Offering Memorandum.

(g) The Exchange Securities (as defined in the Registration Rights Agreement)
have been, or as of the Registered Exchange Offer (as defined in the
Registration Rights Agreement) will have been, duly and validly authorized by
the Company and, when duly executed by the Company in accordance with the terms
of the Indenture, assuming due authentication of the Exchange Securities by the
Trustee, upon exchange for the Initial Securities (as defined in the
Registration Rights Agreement), will be validly issued and delivered, and will
constitute valid and binding

 

3



--------------------------------------------------------------------------------

obligations of the Company entitled to the benefits of the Indenture,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or other similar laws now or hereafter
in effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefore may
be brought (regardless of whether such enforcement is considered in a proceeding
in equity or at law). The Exchange Securities will conform to the descriptions
thereof contained in the Registration Statement (as defined in the Registration
Rights Agreement).

(h) The Indenture has been, or as of the Closing Date will have been, duly and
validly authorized by the Company, and upon its execution and delivery and,
assuming due authorization, execution and delivery by the Trustee, will
constitute the valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity and the
discretion of the court before which any proceeding therefore may be brought
(regardless of whether such enforcement is considered in a proceeding in equity
or at law); and assuming the accuracy of the Purchasers’ representations and
warranties and the Purchasers’ compliance with the agreements in Section 4
hereof and compliance with the limitations and restrictions contained under the
heading “Transfer Restrictions” in the Final Offering Memorandum, no
qualification of the Indenture under the Trust Indenture Act of 1939, as amended
(the “TIA”) is required in connection with the offer and sale of the Offered
Securities contemplated hereby; and the Indenture conforms in all material
respects to the requirements of the TIA, and the rules and regulations of the
Commission applicable to an indenture which is qualified thereunder. On the date
of this Agreement the Indenture conforms to the description thereof in the
General Disclosure Package and the Final Offering Memorandum, and on the Closing
Date the Indenture will conform to the description thereof in the Final Offering
Memorandum.

(i) This Agreement has been duly authorized, executed and delivered by the
Company. The Registration Rights Agreement has been duly authorized and on the
Closing Date will be duly executed and delivered and will constitute a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and
(ii) general principles of equity and the discretion of the court before which
any proceeding therefore may be brought (regardless of whether such enforcement
is considered in a proceeding in equity or at law).

(j) Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Purchaser for a brokerage commission, finder’s fee or other like payment.

 

4



--------------------------------------------------------------------------------

(k) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required for the consummation of the
transactions contemplated by the Operative Documents in connection with the
issuance and sale of the Offered Securities by the Company, except for (i) the
order of the Commission declaring the Exchange Offer Registration or the Shelf
Registration Statement (each as defined in the Registration Rights Agreement)
effective, (ii) such as may be required under foreign or state securities laws,
blue sky laws and related regulations, (iii) those that have been obtained or
made on or prior to the Closing Date and (iv) those that could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and would not materially adversely affect the ability of the Company to perform
its obligations under the Operative Documents.

(l) The execution, delivery and performance of the Operative Documents, and the
issuance and sale of the Offered Securities and compliance with the terms and
provisions thereof, will not result in a breach or violation of any of the terms
and provisions of, or constitute a default under (i) any statute, any rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its subsidiaries or any
of their properties, (ii) any agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the properties of the Company or any of
its subsidiaries is subject, or (iii) the charter or by-laws of the Company or
any of its subsidiaries, except in the case of (i) and (ii), for such breaches,
violations or defaults as could not reasonably be expected to have a Material
Adverse Effect.

(m) Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, the Company and its subsidiaries possess adequate certificates,
authorities or permits issued by appropriate governmental agencies or bodies
necessary to conduct the business now operated by them and have not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
its subsidiaries, could individually or in the aggregate reasonably be expected
to have a Material Adverse Effect.

(n) Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, each of the Company and its subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by all governmental agencies, bodies or courts, except where the failure
to comply could not reasonably be expected to have a Material Adverse Effect.

(o) To the knowledge of the Company, no labor dispute with the employees of the
Company and its subsidiaries, that could reasonably be expected to result in a
Material Adverse Effect is imminent.

(p) The Company and its subsidiaries own or possess on reasonable terms,
adequate trademarks, trade names and other rights to patents, copyrights and
other intellectual property (collectively, “intellectual property rights”)
necessary to conduct the business now operated by them, or presently employed by
them, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any intellectual property rights that,
if determined adversely to the Company or any of its subsidiaries, could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.

(q) Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, neither the Company nor any of its subsidiaries is in violation of
any statute, any rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign having jurisdiction over the Company
or any of its subsidiaries or any of their respective properties, relating to
the use, disposal or release of hazardous or toxic substances or relating to the

 

5



--------------------------------------------------------------------------------

protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to any environmental
laws, is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect;
and the Company is not aware of any pending investigation which might lead to
such a claim.

(r) Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, there are no pending actions, suits or proceedings against or
affecting the Company, any of its subsidiaries or their respective properties
that, if determined adversely to the Company or its subsidiaries, could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under the Operative Documents; and except as
disclosed in the General Disclosure Package and the Final Offering Memorandum no
such actions, suits or proceedings are, to the Company’s knowledge, threatened
or contemplated.

(s) The financial statements of the Company included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
present fairly the financial position of the Company and its consolidated
subsidiaries as of the dates shown and their results of operations and cash
flows for the periods shown, and such financial statements have been prepared in
conformity with the generally accepted accounting principles in the United
States applied on a consistent basis; and the assumptions used in preparing the
pro forma financial statements of the Company included or incorporated by
reference in the General Disclosure Package and the Final Offering Memorandum
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions or events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma columns therein reflect the proper application of those adjustments to the
corresponding historical financial statement amounts. The financial statements
and the related notes thereto of the Power Generation Business of LS Power
Development, LLC and its affiliates (collectively; the “Acquired Entities”)
included or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum comply in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and
present fairly in all material respects the financial position of the Acquired
Entities as of the dates indicated and the results of their operations and the
changes in their cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby, and the
supporting schedules included or incorporated by reference in the General
Disclosure Package and the Final Offering Memorandum present fairly the
information required to be stated therein. The Company has prepared restated
consolidated balance sheets as of December 31, 2004, 2003, and 2002, and a
restated consolidated statement of changes in stockholders’ equity for each of
the four years in the period ended December 31, 2004. PricewaterhouseCoopers LLP
has audited the Company’s restated consolidated balance sheet as of December 31,
2004 and the restated consolidated statement of changes in stockholders’ equity
for each of the two years in the period ended December 31, 2004 (collectively,
the “Audited Restated Financial Statements”). The Company’s restated
consolidated balance sheets and restated consolidated statements of changes in
stockholders’ equity for periods prior to those included in the Audited Restated
Financial Statements (collectively, the “Unaudited Restated Financial
Statements”) were prepared by the Company on a basis consistent with the Audited
Restated Financial Statements, and the selected financial data set forth under
the captions “Summary — Summary Historical Condensed Consolidated Financial
Data” and other financial information derived from the Unaudited Restated
Financial Statements that is included or incorporated by reference in the
General Disclosure Package and the Final Offering Memorandum fairly present the
information included therein.

 

6



--------------------------------------------------------------------------------

(t) Except as disclosed in the General Disclosure Package and the Final Offering
Memorandum, since the date as of which the information is given in the General
Disclosure Package and the Final Offering Memorandum, there has been no material
adverse change, nor any development or event involving a prospective material
adverse change, in the condition (financial or other), business, properties,
results of operations or, to the knowledge of the Company, prospects of the
Company and its subsidiaries, taken as a whole and, except as disclosed in or
contemplated by the General Disclosure Package and the Final Offering
Memorandum, there has been no dividend or distribution of any kind declared,
paid or made by Company on any class of its capital stock.

(u) The Company is subject to the reporting requirements of either Section 13 or
Section 15(d) of the Exchange Act and files reports with the Commission on the
Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system.

(v) The Company is not an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the United States Investment Company Act of 1940 (the “Investment
Company Act”); and the Company is not and, after giving effect to the offering
and sale of the Offered Securities and the application of the proceeds thereof
as described in the General Disclosure Package and the Final Offering
Memorandum, will not be an “investment company” as defined in the Investment
Company Act.

(w) The Company has established and maintains disclosure controls and procedures
(as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act), which
(i) are designed to ensure that material information relating to the Company and
its consolidated subsidiaries is made known to the principal executive officer
and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared and (ii) have been evaluated for effectiveness
as of a date within 90 days prior to the date of the Company’s Annual Report (as
defined below) and are effective in all material respects to perform the
functions for which they were established.

(x) Based on the most recent evaluation of its disclosure controls and
procedures, the Company is not aware of (i) any significant deficiency in the
design or operation of internal controls which could adversely affect the
ability of the Company to record, process, summarize and report financial data
or any material weaknesses in internal controls or (ii) any fraud, whether or
not material, that involves management or other employees who have a significant
role in internal controls.

(y) Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses, except as disclosed in the General Disclosure Package and the Final
Offering Memorandum.

(z) PricewaterhouseCoopers LLP who have certified certain financial statements
of the Company and its subsidiaries are independent public accountants with
respect to the Company as required by the Securities Act and the rules and
regulations of the Commission and the Public Company Accounting Oversight Board.
KPMG LLP who has certified certain financial statements of the Acquired Entities
are independent certified public accountants with respect to the Acquired
Entities, the Company and its subsidiaries as required by the Securities Act and
the rules and regulations of the Commission and Rule 101 of the AICPA’s Code of
Professional Conduct.

 

7



--------------------------------------------------------------------------------

(aa) Except as set forth in the General Disclosure Package and the Final
Offering Memorandum, neither the Company nor any of its subsidiaries is
(i) subject to regulation under the Federal Power Act, as amended (“FPA”), other
than as a power marketer or an “exempt wholesale generator” (“EWG”) with
market-based rate authority, or as a “qualifying facility” (“QF”) under the
Public Utility Regulatory Policies Act of 1978, as amended (16 U.S.C.
Section 796 et seq.) (“PURPA”), as contemplated by 18 C.F.R. Section 292.601(c),
or (ii) with respect to each of the power generation projects in which any of
the Company or its subsidiaries has an interest that is a QF, subject to any
state law or regulation with respect to rates or the financial or organizational
regulation of electric utilities, other than as contemplated by 18 C.F.R.
Section 292.602(c).

(bb) Each of the Company’s subsidiaries providing retail electric service in the
states of California and Texas is authorized under applicable statutes and
administrative rules to sell electricity on a retail basis, and such authority
is not subject to any pending challenge, investigation, or proceeding. None of
the Company’s subsidiaries providing retail electric service is subject to any
rate cap or mitigation measure other than rate caps and mitigation measures
generally applicable to similarly situated retail service providers selling in
the geographic market where such subsidiary conducts its business.

(cc) Except as disclosed in the General Disclosure Package and the Final
Offering Memorandum, each of the power generation projects certified as a QF
under PURPA in which the Company or its subsidiaries has an interest meets the
requirements for certification as a QF as set out in PURPA and the regulations
of the Federal Energy Regulatory Commission (“FERC”) promulgated thereunder, as
amended from time to time.

(dd) Each of the Company and its subsidiaries that sells power at market-based
rates outside of the Electric Reliability Council of Texas, Inc. (“ERCOT”) has a
validly-issued order from the FERC authorizing it to engage in wholesale sales
of electricity, ancillary services in certain markets and, to the extent
permitted under its market-based rate tariff, other products and services at
market-based rates. The FERC has not issued any orders limiting the ability of
each such entity to engage in the wholesale sales of electricity at market-based
prices, and had not imposed any rate caps or mitigation measures other than rate
caps and mitigation measures generally applicable to similarly situated
marketers or generators selling electricity, ancillary services or other
products at wholesale in the geographic market where each such entity conducts
its business.

(ee) Each of the Company’s subsidiaries participating in the ERCOT wholesale
electric market has registered with the Public Utilities Commission of Texas
(“PUCT”) as a power generation company, and has authority to sell power at
wholesale at a market-based rate that is not subject to any rate cap or
mitigation measure other than those generally applicable to similarly situated
marketers or generators selling electricity in the ERCOT wholesale electric
market.

(ff) Except as disclosed in the General Disclosure Package and the Final
Offering Memorandum, there are no pending complaints filed with the FERC seeking
abrogation or modification of a contract for the sale of power by the Company or
any of its subsidiaries.

(gg) No securities of the same class (within the meaning of Rule 144A(d)(3)
under the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

(hh) The offer and sale of the Offered Securities by the Company to the several
Purchasers in the manner contemplated by this Agreement (assuming that the
representations and warranties in Section 4 of this Agreement are true and
correct and the Purchasers comply with the offer and sale procedures set forth
in this Agreement) will be exempt from the registration requirements of the
Securities Act by reason of Section 4(2) thereof, and Regulation D and
Regulation S thereunder.

 

8



--------------------------------------------------------------------------------

(ii) Neither the Company nor any of its affiliates, nor any person acting on its
or their behalf (it being understood that no representation is made with respect
to any Purchaser or any Purchaser’s affiliates or any of their representatives)
(i) has, within the six-month period prior to the date hereof, offered or sold
in the United States or to any U.S. person (as such terms are defined in
Regulation S under the Securities Act) the Offered Securities or any security of
the same class or series as the Offered Securities or (ii) has offered or will
offer or sell the Offered Securities (A) in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act or (B) with respect to any such securities sold
in reliance on Rule 903 of Regulation S under the Securities Act, by means of
any directed selling efforts within the meaning of Rule 902(c) of Regulation S.
The Company, its respective affiliates and any person acting on its or their
behalf (it being understood that no representation is made with respect to any
Purchaser or any Purchaser’s affiliates or any of their representatives) have
complied and will comply with the offering restrictions requirement of
Regulation S and the sale of the Offered Securities pursuant to Regulation S is
not part of a plan or scheme to evade the registration provisions of the
Securities Act. The Company has not entered and will not enter into any
contractual arrangement with respect to the distribution of the Offered
Securities except for this Agreement.

(jj) Except as disclosed in the General Disclosure Package and the Final
Offering Memorandum, there are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company or to require the Company to include such
securities with the Offered Securities registered pursuant to any registration
statement.

(kk) Neither the Company nor any of its subsidiaries nor any agent thereof
acting on the behalf of them has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Offered
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

(ll)The Company and each of its subsidiaries carry, or are covered by, insurance
in such amounts and covering such risks as is adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries.

(mm) No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act (i) has imposed
(or has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company’s retaining any rating assigned to the
Company or any securities of the Company or (ii) has indicated to the Company
that it is considering (a) the downgrading, suspension, or withdrawal of, or any
review for a possible change that does not indicate the direction of the
possible change in, any rating so assigned or (b) any change in the outlook for
any rating of the Company or any securities of the Company.

(nn) Except for such matters as could not reasonably be expected to have a
Material Adverse Effect, the Company is in compliance with all presently
applicable provisions of ERISA; no “reportable event” (as defined in ERISA), has
occurred with respect to any “pension plan” (as defined in ERISA), for which the
Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal

 

9



--------------------------------------------------------------------------------

Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

(oo) The Company has filed all material federal, state and local income and
franchise tax returns required to be filed through the date hereof and has paid
all taxes due thereon, and no tax deficiency except where the same may be
contested in good faith by appropriate proceedings, and no tax deficiency has
been determined adversely to the Company or any of its subsidiaries which has
had (nor does the Company has any knowledge of any tax deficiency in writing
which, if determined adversely to the Company or any of its subsidiaries, could
reasonably be expected to have) a Material Adverse Effect.

(pp) Prior to the date hereof, neither the Company nor any of its affiliates has
taken any action which is designed to or which has constituted or which might
have been expected to cause or result in stabilization or manipulation of the
price of any security of the Company in connection with the offering of the
Offered Securities.

(qq) The General Disclosure Package and the Final Offering Memorandum contains
all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act.

(rr) The statements set forth in the Preliminary and the Final Offering
Memorandum under the caption “Description of Notes,” insofar as they purport to
constitute a summary of the terms of the Offered Securities, under the captions
“Material U.S. Federal Income Tax Considerations,” “Description of Certain
Indebtedness” and “Plan of Distribution,” insofar as they purport to describe
the provisions of the laws and documents referred to therein, are accurate and
fair summaries in all material respects.

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company agrees to sell to the
Purchasers, and the Purchasers agree, severally and not jointly, to purchase
from the Company, at a purchase price of 99% of the principal amount thereof
plus accrued interest from May 24, 2007 to the Closing Date (as hereinafter
defined), the respective principal amounts of the 2015 Notes and at a purchase
price of 99% of the principal amount thereof plus accrued interest from May 24,
2007 to the Closing Date (as hereinafter defined), the respective principal
amounts of the 2019 Notes set forth opposite the names of the several Purchasers
in Schedule A hereto.

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent global securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent global securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the Final Offering Memorandum. Payment for the Offered Securities shall be made
by the Purchasers in Federal (same day) funds by wire transfer to an account at
a bank acceptable to JPMorgan, on May 24, 2007, or at such other time not later
than seven full business days thereafter as JPMorgan and the Company determine,
such time being herein referred to as the “Closing Date”, against delivery to
the Trustee as custodian for DTC of the Global Securities representing all of
the Offered Securities. The Global Securities will be made available for
inspection at the office of Cravath, Swaine & Moore LLP at least 24 hours prior
to the Closing Date.

 

10



--------------------------------------------------------------------------------

4. Representations by Purchasers; Resale by Purchasers. (a) Each Purchaser
severally represents and warrants to the Company that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

(b) Each Purchaser severally acknowledges that the Offered Securities have not
been registered under the Securities Act and may not be offered or sold within
the United States or to, or for the account or benefit of, U.S. persons except
in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities and
will offer and sell the Offered Securities (i) as part of their distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 144A (“Rule
144A”) or Rule 903 under the Securities Act. Accordingly, neither such Purchaser
nor its affiliates, nor any persons acting on its or their behalf, have engaged
or will engage in any directed selling efforts with respect to the Offered
Securities, and such Purchaser, its affiliates and all persons acting on its or
their behalf have complied and will comply with the offering restrictions
requirement of Regulation S. Each Purchaser severally agrees that, at or prior
to confirmation of sale of the Offered Securities, other than a sale pursuant to
Rule 144A, such Purchaser will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases the
Offered Securities from it during the restricted period a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

(c) Each Purchaser severally agrees that it and each of its affiliates has not
entered and will not enter into any contractual arrangement with respect to the
distribution of the Offered Securities except for any such arrangements with the
other Purchasers or affiliates of the other Purchasers or with the prior written
consent of the Company.

(d) Each Purchaser severally agrees that it and each of its affiliates will not
offer or sell the Offered Securities by means of any form of general
solicitation or general advertising, within the meaning of Rule 502(c) under the
Securities Act, including, but not limited to (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising. Each Purchaser severally agrees, with respect to resales made in
reliance on Rule 144A of any of the Offered Securities, to deliver either with
the confirmation of such resale or otherwise prior to settlement of such resale
a notice to the effect that the resale of such Offered Securities has been made
in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.

(e) Each of the Purchasers severally represents and agrees that (i) it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the Financial Services and Markets Act 2000
(the “FSMA”)) received by it in connection with the issue or sale of any Offered
Securities in circumstances in which section 21(1) of the FSMA does not apply to
the

 

11



--------------------------------------------------------------------------------

Company; and (ii) it has complied and will comply with all applicable provisions
of the FSMA with respect to anything done by it in relation to the Offered
Securities in, from or otherwise involving the United Kingdom

5. Certain Agreements of the Company. The Company agrees with the several
Purchasers that:

(a) The Company will advise JPMorgan promptly of any proposal to amend or
supplement the Preliminary or Final Offering Memorandum and will not effect such
amendment or supplementation without JPMorgan’s consent (which consent shall not
be unreasonably withheld or delayed). If, at any time prior to the completion of
the resale of the Offered Securities by the Purchasers, there occurs an event or
development as a result of which any document included in the Preliminary or
Final Offering Memorandum, the General Disclosure Package or any Supplemental
Marketing Material included or would include an untrue statement of a material
fact or omitted or would omit to state any material fact necessary in order to
make the statements therein, in the light of the circumstances prevailing at
such time, not misleading, the Company promptly will notify JPMorgan of such
event and promptly will prepare, at its own expense, an amendment or supplement
which will correct such statement or omission. Neither JPMorgan’s consent to,
nor the Purchasers’ delivery to offerees or investors of, any such amendment or
supplement shall constitute a waiver of any of the conditions set forth in
Section 6.

(b) The Company will furnish to JPMorgan copies of the Preliminary Offering
Memorandum, each other document comprising a part of the General Disclosure
Package and the Final Offering Memorandum, all amendments and supplements to
such documents and each item of Supplemental Marketing Material, in each case as
soon as available and in such quantities as JPMorgan reasonably requests. At any
time when the Company is not subject to Section 13 or 15(d) of the Exchange Act,
and any Offered Securities remain “restricted securities” within the meaning of
the Securities Act, the Company will promptly furnish or cause to be furnished
to JPMorgan (and, upon request, to each of the other Purchasers) and, upon
request of holders and prospective purchasers of the Offered Securities, to such
holders and purchasers, copies of the information required to be delivered to
holders and prospective purchasers of the Offered Securities pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such
holders of the Offered Securities. The Company will pay the expenses of printing
and distributing to the Purchasers all such documents.

(c) The Company will use all commercially reasonable efforts to obtain the
qualification of the Offered Securities for sale and the determination of their
eligibility for investment under the laws of such jurisdictions in the United
States and Canada as JPMorgan designates and will continue such qualifications
in effect so long as required for the resale of the Offered Securities by the
Purchasers, provided that the Company will not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
such state.

(d) During the period of two years after the Closing Date, the Company will,
upon request, furnish to JPMorgan, each of the other Purchasers and any holder
of Offered Securities a copy of the restrictions on transfer applicable to the
Offered Securities.

(e) During the period of five years hereafter, unless such documents are
available electronically via the EDGAR system maintained by the Commission, the
Company will furnish to JPMorgan and, upon request, to each of the other
Purchasers, as soon as practicable after the end of each fiscal year, a copy of
its annual report to stockholders for such year; and the Company will furnish to
JPMorgan and, upon reasonable request, to each of the other Purchasers (i) as
soon as available, a copy of each report and any definitive proxy statement of
the Company mailed to stockholders, and (ii) the information required to be
provided to the Trustee for the Offered Securities pursuant to the Indenture.

 

12



--------------------------------------------------------------------------------

(f) Subject to the Purchasers’ compliance with its representations and
warranties and agreements set forth in Section 4 hereof, the Company consents to
the use of the Preliminary Offering Memorandum, any other documents comprising
any part of the General Disclosure Package, the Final Offering Memorandum and
any amendments and supplements thereto required pursuant to Section 5(a) hereto,
by the Purchasers.

(g) During the period of two years after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Offered Securities that have been
reacquired by any of them, unless such Offered Securities are resold in a
transaction registered under the Securities Act.

(h) During the period of two years after the Closing Date, the Company will not
be or become, an open-end investment company, unit investment trust or
face-amount certificate company that is or is required to be registered under
Section 8 of the Investment Company Act.

(i) The Company agrees to pay all expenses incidental to the performance of its
obligations under the Operative Documents including (i) the fees and expenses of
the Trustee and their respective professional advisers, (ii) all expenses in
connection with the execution, issue, authentication, packaging and initial
delivery of the Offered Securities and, as applicable, the Exchange Securities
(as defined in the Registration Rights Agreement), the preparation and printing
of the Preliminary Offering Memorandum, any other documents comprising any part
of the General Disclosure Package, the Final Offering Memorandum, all amendments
and supplements thereto, each item of Supplemental Marketing Material and any
other document relating to the issuance, offer, sale and delivery of the Offered
Securities and as applicable the Exchange Securities, (iii) the cost of
qualifying the Offered Securities for trading in The PortalSM Market (“PORTAL”)
of The Nasdaq Stock Market, Inc. and any expenses incidental thereto, (iv) for
any expenses (including fees and disbursements of counsel) incurred in
connection with qualification of the Offered Securities or the Exchange
Securities for sale under the state securities laws as provided in Section 5(c)
and the printing of memoranda relating thereto, (v) for any fees charged by
investment rating agencies for the rating of the Offered Securities or the
Exchange Securities, and (vi) for expenses incurred in distributing the
Preliminary Offering Memorandum, any other documents comprising any part of the
General Disclosure Package, the Final Offering Memorandum (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Purchasers.

(j) In connection with the offering, until JPMorgan shall have notified the
Company and the other Purchasers, which notice shall be promptly provided upon
the written request of the Company, of the completion of the resale of the
Offered Securities, neither the Company nor any of its affiliates has or will,
either alone or with one or more other persons, bid for or purchase for any
account in which it or any of its affiliates has a beneficial interest any
Offered Securities or attempt to induce any person to purchase any Offered
Securities; and neither it nor any of its affiliates will make bids or purchases
for the purpose of creating actual, or apparent, active trading in, or of
raising the price of, the Offered Securities.

(k) The Company will apply the net proceeds from the sale of the Offered
Securities to be sold by it hereunder substantially in accordance with the
description set forth in the Final Offering Memorandum under the caption “Use of
Proceeds.”

(l) Except as stated in this Agreement, the General Disclosure Package or the
Final Offering Memorandum, neither the Company nor any of its affiliates have
taken, nor will any of

 

13



--------------------------------------------------------------------------------

them take, directly or indirectly, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Offered Securities.

(m) The Company will use its best efforts to permit the Offered Securities to be
designated PORTAL securities in accordance with the rules and regulations
adopted by the National Association of Securities Dealers, Inc. relating to
trading in PORTAL and to permit the Offered Securities to be eligible for
clearance and settlement through DTC.

(n)The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act), that would be integrated with the sale of the Offered Securities in a
manner that would require the registration under the Securities Act of the sale
to the Purchasers or the resale of the Offered Securities.

(o) The Company agrees to comply with all the terms and conditions of the
Operative Documents and all agreements set forth in the representation letter of
the Company to DTC relating to the approval of the Offered Securities by DTC for
“book entry” transfer.

(p) The Company will do and perform all things required or necessary to be done
and performed under this Agreement by them prior to the Closing Date, and to
satisfy all conditions precedent to the Purchasers’ obligations hereunder to
purchase the Offered Securities.

6. Free Writing Communications. (a) The Company represents and agrees that,
unless it obtains the prior consent of JPMorgan, and each Purchaser represents
and agrees that, unless it obtains the prior consent of the Company and
JPMorgan, it has not made and will not make any offer relating to the Offered
Securities that would constitute an Issuer Free Writing Communication.

(b) The Company consents to the use by any Purchaser of a Free Writing
Communication that (i) contains only (A) information describing the preliminary
terms of the Offered Securities or their offering or (B) information that
describes the final terms of the Offered Securities or their offering and that
is included in the Terms Communication or is included in or is subsequently
included in the Final Offering Memorandum or (ii) does not contain any material
information about the Company or its securities that was provided by or on
behalf of the Company, it being understood and agreed that any such Free Writing
Communication referred to in clause (i) or (ii) shall not be an Issuer Free
Writing Communication for purposes of this Agreement.

7. Conditions of the Obligations of the Purchasers. The obligations of the
several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties on the part of the
Company herein as of the date hereof and on the Closing Date, to the accuracy of
the statements of officers of the Company made pursuant to the provisions
hereof, to the performance by the Company of its obligations hereunder and to
the following additional conditions precedent:

(a) The Purchasers shall have received letters, dated the date of this
Agreement, of PricewaterhouseCoopers LLP, independent public accountants of the
Company, and KPMG LLP, independent public accountants to LS, substantially in
the form attached hereto as Annex A and B respectively, confirming that they are
independent public accountants within the meaning of the Securities Act and the
applicable published rules and regulations thereunder. Each such letter shall be
in form and substance reasonably satisfactory to the Purchasers as agreed as of
the date hereof and shall cover the matters ordinarily covered by accountants’
“comfort letters” to initial purchasers in connection with offerings similar to
the offering of the Offered Securities.

(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any change, or any development or event involving a
prospective change, in the

 

14



--------------------------------------------------------------------------------

condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries taken as a whole which, in the judgment of a
majority in interest of the Purchasers, including JPMorgan, is material and
adverse and makes it impractical or inadvisable to proceed with completion of
the offering or the sale of and payment for the Offered Securities; (ii) any
downgrading in the rating of any debt securities of the Company by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Securities Act), or any public announcement that any
such organization has under surveillance or review its rating of any debt
securities of the Company (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Company has been placed on negative outlook
as of or after the date of this Agreement; (iii) any change in U.S. or
international financial, political or economic conditions or currency exchange
rates or exchange controls as would, in the judgment of a majority in interest
of the Purchasers, including JPMorgan, be likely to prejudice materially the
success of the proposed issue, sale or distribution of the Offered Securities,
whether in the primary market or in respect of dealings in the secondary market;
(iv) (A) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange or (B) any setting of minimum prices
for trading on such exchange, or any suspension of trading of any securities of
the Company on any exchange or in the over-the-counter market; (v) any general
banking moratorium declared by U.S. Federal or New York authorities; (vi) any
major disruption of settlements of securities or clearance services in the
United States; or (vii) any attack on, outbreak or escalation of hostilities or
act of terrorism involving the United States, any declaration of war by Congress
or any other national or international calamity or emergency if, in the judgment
of a majority in interest of the Purchasers including JPMorgan, the effect of
any such attack, outbreak, escalation, act, declaration, calamity or emergency
makes it impractical or inadvisable to proceed with completion of the offering
or sale of and delivery and payment for the Offered Securities.

(c) The Purchasers shall have received an opinion, dated the Closing Date, of
Akin Gump Strauss Hauer & Feld LLP, counsel for the Company, substantially in
the form of the following:

(i) The Company is validly existing as a corporation in good standing under the
laws of the State of Delaware, has the corporate power and authority under the
Delaware General Corporate Law and its certificate of incorporation and bylaws
to own its properties and conduct its business as described in the General
Disclosure Package and the Final Offering Memorandum;

(ii) Each subsidiary of the Company listed in an annex to such opinion is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation;

(iii) The Company has the corporate power and authority to (i) enter into the
Operative Documents and the Exchange Securities (collectively, the “Transaction
Documents”) and (ii) authorize, issue and sell each of the 2015 Notes and the
2019 Notes, as contemplated by this Agreement;

(iv) Each of the 2015 Notes and the 2019 Notes when duly authenticated in
accordance with the terms of the Indenture and duly paid for by and delivered to
the Purchasers in accordance with the terms of this Agreement will each
constitute valid and binding obligations of the Company entitled to the benefits
of the Indenture and will be enforceable against the Company in accordance with
their terms. The Offered Securities conform in all material respects to the
description thereof in the General Disclosure Package and the Final Offering
Memorandum;

 

15



--------------------------------------------------------------------------------

(v) The Exchange Securities, when duly executed, authenticated, issued and
delivered as provided in the Indenture and the Registration Rights Agreement,
will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.

(vi) The Indenture is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms. The Indenture conforms in all
material respects to the description thereof in the General Disclosure Package
the Final Offering Memorandum;

(vii) The Indenture conforms in all material respects to the requirements of the
TIA, and the rules and regulations of the Commission applicable to an indenture
which is qualified thereunder;

(viii) The Company is not and, after giving effect to the offering and sale of
the Offered Securities and the application of the proceeds thereof as described
in the General Disclosure Package and the Final Offering Memorandum, will not be
an “investment company” as defined in the Investment Company Act;

(ix) No FPA approval or authorization is required for the execution and delivery
by the Company of the Operative Documents and the performance by the Company of
the obligations thereunder;

(x) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (each, a “Filing”) is
required under any laws for the due execution and delivery of the Transaction
Documents by the Company and the performance by the Company of its obligations
thereunder, subject to the assumptions set forth in paragraph (xvi) and except
(i) routine Filings necessary in connection with the conduct of the Company’s
business, including routine Filings required to be made under the Exchange Act,
(ii) such other Filings as have been obtained or made, (iii) Filings required
under Federal and state securities laws as provided in the Registration Rights
Agreement and (iv) Filings required to maintain corporate and similar standing
and existence.

(xi) The execution and delivery of the Transaction Documents by the Company do
not, and the performance by the Company of their obligations thereunder will
not, result in any violation of any order, writ, judgment or decree known to
such counsel.

(xii) The execution and delivery of each Transaction Document by the Company
does not, and the performance by the Company of its obligations thereunder will
not, (a) violate the Certificate of Incorporation or By-Laws of the Company,
(b) breach or result in a default of any currently existing agreement or
instrument listed as an exhibit to the Exchange Act Documents, or (c) violate
any law, rule or regulation.

(xiii) (a) The execution and delivery of each Transaction Document by the
Company, and the performance by the Company of its obligations under the
Transaction Documents, have been duly authorized by all necessary corporate
action on the part of the Company and (b) each Transaction Document (other than
the Exchange Securities) has been duly executed and delivered by the Company.

(xiv) The Registration Rights Agreement is a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

16



--------------------------------------------------------------------------------

(xv) The statements contained in the Preliminary and the Final Offering
Memorandum under the captions (a) “Description of Notes,” insofar as such
statements purport to constitute a summary of the terms of the Indenture and the
Offered Securities, (b) “Description of Certain Indebtedness and “Plan of
Distribution”, insofar as such statements purport to constitute a summary of the
documents referred to therein, and (c) “Material U.S. Federal Income Tax
Considerations” insofar as such statements purport to constitute a summary of
the United States federal tax laws referred to therein, in each case, are
accurate and fairly summarize in all material respects the matters referred to
therein; and

(xvi) Assuming without independent investigation, (a) that the Offered
Securities are sold to the Purchasers, and initially resold by the Purchasers,
in accordance with the terms of and in the manner contemplated by, the Purchase
Agreement and the Final Offering Memorandum; (b) the accuracy of the
representations and warranties of the Company set forth in the Purchase
Agreement and in those certain certificates delivered at the closing; (c) the
accuracy of the representations and warranties of the Purchasers set forth in
the Purchase Agreement; (d) the due performance and compliance by the Company
and the Purchasers of their respective covenants and agreements set forth in the
Purchase Agreement; and (e) the Purchasers’ compliance with the Final Offering
Memorandum and the transfer procedures and restrictions described therein, it is
not necessary to register the Offered Securities under the Securities Act or to
qualify an indenture in respect thereof under the TIA in connection with the
issuance and sale of the Offered Securities by the Company to the Purchasers or
in connection with the offer, resale and delivery of the Offered Securities by
the Purchasers in the manner contemplated by the Purchase Agreement and the
Final Offering Memorandum, it being expressly understood that such counsel
expresses no opinion in this paragraph (xvi) or paragraph (x) as to any
subsequent offer or resale of any of the Offered Securities.

Such counsel shall also state that it has no reason to believe that the Final
Offering Memorandum, or any amendment or supplement thereto, as of its date and
as of the Closing Date, contained any untrue statement of a material fact or
omitted to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; such
counsel has no reason to believe that the documents specified in a schedule to
such counsel’s letter, consisting of those included in the General Disclosure
Package, as of the Time of Sale and as of the Closing Date, contained any untrue
statement of a material fact, or omitted to state any material fact, necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; it being understood that such counsel need
express no opinion as to the financial statements or other financial data
contained in the General Disclosure Package or the Final Offering Memorandum.

(d) The Purchasers shall have received an opinion, dated the Closing Date, of J.
Kevin Blodgett, General Counsel and Executive Vice President, Administration, of
Dynegy Inc., that:

(i) All of the outstanding shares of capital stock of the Company have been duly
and validly authorized and issued and are fully paid and non-assessable.

(ii) Each subsidiary of the Company is validly existing in good standing under
the laws of its jurisdiction of organization; and all of the issued shares of
capital stock or other ownership interests of each such subsidiary have been
duly and validly authorized and issued, are fully paid and non-assessable and,
except for directors’ qualifying shares and except as otherwise disclosed in the
General Disclosure Package and Final Offering Memorandum, are owned directly or
indirectly of record by the Company, and to such counsel’s knowledge, free from
liens, encumbrances and material defects;

 

17



--------------------------------------------------------------------------------

(iii) Except as set forth in the General Disclosure Package and the Final
Offering Memorandum, there are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company or to require the Company to include such
securities with the Offered Securities registered pursuant to any registration
statement; and

(iv) To such counsel’s knowledge, and other than as set forth in the General
Disclosure Package and the Final Offering Memorandum, there are no pending
actions, suits or proceedings against or affecting the Company or its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, would individually or in the
aggregate have a Material Adverse Effect, or would materially and adversely
affect the ability of the Company to perform its obligations under the Operative
Documents, or which are otherwise material in the context of the sale of the
Offered Securities; and no such actions, suits or proceedings are, to such
counsel’s knowledge, threatened or contemplated; and such counsel shall also
state that he has no reason to believe that the Final Offering Memorandum, or
any amendment or supplement thereto, as of the date hereof and as of the Closing
Date, contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; such counsel has no
reason to believe that the documents specified in a schedule to such counsel’s
letter, consisting of those included in the General Disclosure Package and the
Final Offering Memorandum, as of the Time of Sale and as of the Closing Date,
contained any untrue statement of a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; it being understood that such counsel need express no opinion as
to the financial statements or other financial data or any statistical data
(including statistical data related to capacity and other matters with respect
to various power plants) contained in the General Disclosure Package or the
Final Offering Memorandum.

(e) The Purchasers shall have received from Cravath, Swaine & Moore LLP, counsel
for the Purchasers, such opinion or opinions, dated the Closing Date, with
respect to the incorporation of the Company, the validity of the Offered
Securities, the Final Offering Memorandum, the General Disclosure Package, the
exemption from registration for the offer and sale of the Offered Securities by
the Company to the several Purchasers and the resales by the several Purchasers
as contemplated hereby and other related matters as JPMorgan may require, and
the Company shall have furnished to such counsel such documents as they request
for the purpose of enabling them to pass upon such matters.

(f) The Purchasers shall have received a certificate, dated the Closing Date, of
the President or any Vice President and a principal financial or accounting
officer of the Company in which such officers, to the best of their knowledge
after reasonable investigation, shall state that the representations and
warranties of the Company in this Agreement are true and correct, that the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date, and
that, subsequent to the date of the most recent financial statements in the
General Disclosure Package and the Final Offering Memorandum there has been no
material adverse change, nor any development or event that reasonably could be
expected to result in a prospective material adverse change, in the condition
(financial or other), business, properties, results of operations or prospects
of the Company or any of its subsidiaries except as set forth in the General
Disclosure Package and the Final Offering Memorandum.

 

18



--------------------------------------------------------------------------------

(g) The Purchasers shall have received letters, dated the Closing Date, of
PricewaterhouseCoopers LLP and KPMG LLP which meets the requirements of
subsection (a) of this Section, except that the specified date referred to in
Annex A and B, respectively, will be a date not more than three days prior to
the Closing Date for the purposes of this subsection.

(h) The Company shall have furnished or caused to be furnished to the Trustee on
the Closing Date certificates of officers of the Company reasonably satisfactory
to the Trustee as to the accuracy of the representations and warranties of the
Company in the Operative Documents at and as of such Closing Date and as to such
other matters as the Trustee may reasonably request.

(i) On the Closing Date, each Operative Document will conform, as to legal
matters, in all material respects to the description thereof contained in the
General Disclosure Package and the Final Offering Memorandum.

(j) The Credit Agreement shall have been amended and, if necessary, the LSP Gen
Finance Facilities (as defined in the Preliminary Offering Memorandum) shall
have been amended to permit, in each case on substantially the terms and
conditions set forth in the General Disclosure Package and the Final Offering
Memorandum, the use of proceeds from the offering as described in the General
Disclosure Package.

(k) The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. JPMorgan may in its sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder.

8. Indemnification and Contribution. (a) The Company will indemnify and hold
harmless each Purchaser, its officers, partners, members, directors and its
affiliates and each person, if any, who controls such Purchaser within the
meaning of Section 15 of the Securities Act, against any losses, claims, damages
or liabilities, joint or several, to which such Purchaser may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Memorandum or the Final
Offering Memorandum, in each case as amended or supplemented, or any Issuer Free
Writing Communication or Supplemental Marketing Material or the Exchange Act
Reports, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading,
including any losses, claims, damages or liabilities arising out of or based
upon the Company’s failure to perform its obligations under Section 5(a) of this
Agreement, and will reimburse each Purchaser for any legal or other expenses
reasonably incurred by such Purchaser in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred; provided, however, that the Company will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement in or omission
or alleged omission from any of such documents in reliance upon and in
conformity with written information furnished to the Company by any Purchaser
through JPMorgan specifically for use therein, it being understood and agreed
that the only such information consists of the information described as such in
subsection (b) below.

(b) Each Purchaser will severally and not jointly indemnify and hold harmless
the Company, its directors and officers and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act, against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Offering Memorandum or the Final
Offering Memorandum, in each case as amended or supplemented, or any Issuer Free
Writing Communication or

 

19



--------------------------------------------------------------------------------

Supplemental Marketing Material or arise out of or are based upon the omission
or the alleged omission to state therein a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Purchaser through JPMorgan specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
the Company in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred, it being understood
and agreed that the only such information furnished by any Purchaser consists of
the information in the Preliminary and Final Offering Memorandum under the
caption “Plan of Distribution” in paragraph three, the fifth sentence of
fourteen and paragraph seventeen provided however, that the Purchasers shall not
be liable for any losses, claims, damages or liabilities arising out of or based
upon the Company’s failure to perform its obligations under Section 5(a) of this
Agreement.

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. If the indemnifying party has assumed the defense in any
such proceedings, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the contrary; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the indemnifying party; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood and agreed that the
indemnifying party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all indemnified
parties, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for any Purchaser, its affiliates, directors
and officers and any control persons of such Purchaser shall be designated in
writing by JPMorgan and any such separate firm for the Company and its directors
and officers and any control persons of the Company shall be designated in
writing by the Company. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the

 

20



--------------------------------------------------------------------------------

amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Purchasers on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total discounts and commissions received by the
Purchasers from the Company under this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Purchasers
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Purchaser shall be required to contribute
any amount in excess of the amount by which the total price at which the Offered
Securities purchased by it were resold exceeds the amount of any damages which
such Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. The Purchasers’
obligations in this subsection (d) to contribute are several in proportion to
their respective purchase obligations and not joint.

(e) The obligations of the Company under this Section shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Purchaser
within the meaning of the Securities Act or the Exchange Act; and the
obligations of the Purchasers under this Section shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act.

9. Default of Purchasers. If any Purchaser or Purchasers default in their
obligations to purchase Offered Securities hereunder and the aggregate principal
amount of the Offered Securities that such defaulting Purchaser or Purchasers
agreed but failed to purchase does not exceed 10% of the total principal amount
of the Offered Securities, JPMorgan may make arrangements satisfactory to the
Company for the purchase of such Offered Securities by other persons, including
any of the Purchasers, but if no such arrangements are made by the Closing Date,
the non-defaulting Purchasers shall be obligated severally, in proportion to
their respective commitments hereunder, to purchase the Offered Securities that
such defaulting Purchasers agreed but failed to purchase. If any Purchaser or
Purchasers so default and the aggregate principal amount of the Offered
Securities with respect to which such default or defaults occur exceeds 10% of
the total principal amount of the Offered Securities and arrangements
satisfactory to JPMorgan and the Company for the purchase of such Offered
Securities by other persons are not made within 36 hours after such default,
this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 10. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.

10. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation, or statement as to the results thereof, made by or on behalf
of any Purchaser, the Company or any of their respective representatives,
officers or directors or any controlling person, and will survive delivery of
and payment for the Offered Securities. If this Agreement is terminated pursuant
to Section 9 or if for any reason the purchase of the Offered Securities by the
Purchasers is not consummated, the Company shall remain

 

21



--------------------------------------------------------------------------------

responsible for the expenses to be paid or reimbursed by it pursuant to
Section 5 and the respective obligations of the Company and the Purchasers
pursuant to Section 8 shall remain in effect. If the purchase of the Offered
Securities by the Purchasers is not consummated for any reason other than solely
because of the termination of this Agreement pursuant to Section 9 or the
occurrence of any event specified in clause (iii), (iv)(A), (v), (vi) or
(viii) of Section 7(b), the Company will reimburse the Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Offered Securities.

11. Notices. All communications hereunder will be in writing and, if sent to the
Purchasers will be mailed, delivered, faxed or sent by courier and confirmed to
the Purchasers, c/o J.P. Morgan Securities Inc., 270 Park Avenue, New York, New
York 10172 Attention: Lawrence Landry (Fax: (212) 270-1063) or, if sent to the
Company, will be mailed, delivered or telegraphed and confirmed to it at 1000
Louisiana Street, Suite 5800, Houston, Texas 77002 Attention: General Counsel
(Fax: 713-507-6808); provided, however, that any notice to a Purchaser pursuant
to Section 8 will be mailed, delivered, faxed or sent by courier and confirmed
to such Purchaser.

12. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the controlling persons
referred to in Section 8, and no other person will have any right or obligation
hereunder, except that holders of Offered Securities shall be entitled to
enforce the agreements for their benefit contained in the second and third
sentences of Section 5(b) hereof against the Company as if such holders were
parties thereto.

13. Representation of Purchasers. JPMorgan will act for the several Purchasers
in connection with this purchase, and any action under this Agreement taken by
JPMorgan will be binding upon all the Purchasers.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

15. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) The Purchasers have been retained solely to act as initial purchasers in
connection with the initial purchase, offering and resale of the Offered
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Purchasers has been created in respect of any of the
transactions contemplated by this Agreement or the Preliminary or Final Offering
Memorandum, irrespective of whether the Purchasers have advised or are advising
the Company on other matters;

(b) the purchase price of the Offered Securities set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Purchasers and the Company is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) the Company has been advised that the Purchasers and their affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Purchasers have no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and

(d) the Company waives, to the fullest extent permitted by law, any claims it
may have against the Purchasers for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Purchasers shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

 

22



--------------------------------------------------------------------------------

16. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and the several
Purchasers in accordance with its terms.

Very truly yours,

 

DYNEGY HOLDINGS INC.

By

 

/s/ Charles C. Cook

Name:

  Charles C. Cook

Title:

  Senior Vice President and Treasurer

The foregoing Purchase Agreement is hereby con- firmed and accepted as of the
date first above written.

J.P. MORGAN SECURITIES INC., for itself

and as representative of the several initial purchasers

 

By

 

/s/ Mark H. Radin

Name:

  Mark H. Radin

Title:

  Executive Director

Signature Page to Purchase Agreement